Citation Nr: 1519960	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active military service from March 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VBMS paperless claims processing system.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service. 

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he was exposed to rifle fire, heavy equipment, power generators, pile drivers, and jack hammers during active his duty service while working as an army engineer building bridges without hearing protection.  The Veteran also contends he has had ringing in his ears (tinnitus) since active duty service.  The Veteran believes that this in-service noise exposure caused his current hearing loss and tinnitus.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in July 2012.  The VA examination puretone thresholds, in decibels, were interpreted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
35
LEFT
10
5
20
35
40

The Veteran meets the requirements for hearing loss under 38 C.F.R. § 3.385 and therefore has a current disability as required by 38 C.F.R. § 3.303.  The Veteran reports that he has ringing in his ears and as such has a current disability of tinnitus as required by 38 C.F.R. § 3.303.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The evidence regarding medical nexus consists of a VA examiner's statement in a July 2012 audiology examination report which stated that the Veteran's hearing loss was not at least as likely as not caused by or the result of his military service because the Veteran's hearing six years after his discharge from service was no worse than his hearing loss upon entrance into service.  The examiner further cited An Institute of Medicine Report on military noise exposure that concluded that noise induced hearing loss occurred immediately and did not have a delayed onset after the exposure event.  Finally the examiner stated that the Veteran's hearing loss was consistent with presbycusis, and therefore due to his age.  

The July 2012 VA also addressed the Veteran's tinnitus and found that it was less likely than not related to his active duty service because there were no in-service complaints of tinnitus and the first mention of tinnitus post-service was 45 years after his discharge.  The examiner found that tinnitus was likely related to the Veteran's presbycusis.

The Veteran also provided an opinion from a private audiologist.  The August 2013 letter noted that the Veteran reported a significant problem with hearing loss and tinnitus and his noise exposure in the military was significant.  The private examiner, after reviewing the Veteran's file, determined that there was a 50/50 chance that noise exposure that he had while in the military contributed to his current bilateral hearing loss and tinnitus.  The private examiner further noted that the Veteran had a chronic ear infection while in service and that this might have also contributed to his current bilateral hearing loss.  

The Veteran has consistently reported that he had significant noise exposure during active duty service while working as an army engineer building bridges.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report. 

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's hearing loss and tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds that the Veteran's testimony that his diagnosed hearing loss disability and tinnitus are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event and (4) his competent and credible history of relevant symptoms since service discharge and (5) and the positive nexus opinion provided by the private audiologist.  Given the absence of any intervening injury, the evidence tends to show that the current condition is at least as likely as not caused by the acoustic trauma he suffered in service.  

In light of the above, the Board finds the evidence is at least in equipoise, as the Veteran's bilateral hearing loss and tinnitus have been related to his active duty service by a private audiologist.  Given the above stated facts, the evidence tends to show that the current condition is more likely than not related to the Veteran's noise exposure during active duty service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral shoulder disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


